                                                                                                          United States District Court
                                                                                                            Southern District of Texas

                                                                                                                ENTERED
                                     UNITED STATES DISTRICT COURT                                               May 13, 2021
                                      SOUTHERN DISTRICT OF TEXAS                                            Nathan Ochsner, Clerk
                                        BROWNSVILLE DIVISION

UNITED STATES OF AMERICA                                     §
                                                             §
VS.                                                          §    CRIMINAL ACTION NO. 1:20-CR-743-01
                                                             §
BALTAZAR REYES-HERRERA                                       §

                                            ORDER AND OPINION

         The United States detained Defendant Baltazar Reyes-Herrera after finding controlled

substances in the tractor-trailer he drove through the government checkpoint near Sarita, Texas.

He moves to suppress information that law enforcement officers obtained from his cell phones,

statements he made to an agent at the checkpoint (and any information constituting the fruit of

those statements), and statements he made to an intake officer at the Coastal Bend Detention

Center. (Motion, Doc. 39; Second Motion, Doc. 64) He primarily argues that the interrogating

agent at the checkpoint made false promises to induce Reyes into signing written waivers, so

Reyes did not voluntarily consent to the search of his cell phones or to waive his Miranda rights

before speaking to the agent.

         Based on the record and the applicable law, the Court concludes that Reyes knowingly and

voluntarily signed the written consent for law enforcement to search his cell phones, as well as the

waiver of his Miranda rights. As a result, the Court finds that no grounds presented in the Motion

support suppressing the indicated statements and information.

I.       Relevant Facts1

         In October 2020, Reyes arrived at the United States Border Patrol Checkpoint near Sarita,

Texas driving a semi-tractor trailer. After a K-9 officer alerted to the truck, agents found narcotics

in the real axle area known as the “differential”, and they placed Reyes into custody. Two DEA


1The Court bases these facts on the record, including the documentation attached to the Government’s Response (Doc.
56) and the video of the agent’s interrogation of Reyes at the checkpoint. The referenced quotes are from the Court’s
review of the recordings and do not represent an official transcript. Still, the Court finds the audio sufficiently clear to
conclude that the statements in this Order and Opinion accurately represent the statements that Special Agent Robert
LaRock and Reyes made during the encounter.
1 / 11
agents, including Special Agent Robert LaRock questioned him. The conversation began with

about 20 minutes of biographical inquiries and confirmation of Reyes’s possessions, which

included two cell phones. (Tape 0000, 00:00—17:30) Agent LaRock confirmed that Reyes could

read in English, and Reyes read aloud a form about the return of his property. (Id. at 18:00—

19:40)

         Agent LaRock then asked Reyes to consent to a search of his cell phones without a warrant.

Agent LaRock clarified the purpose for the search: “I don’t want your property. I am just here for

the investigation. You have a couple of cell phones. I’m asking for your permission to look at the

cell phones to make sure there is no evidentiary value for the DEA.” (Id. at 28:00—28:10) At

Agent LaRock’s request, Reyes read aloud the written consent form. (Id. at 28:10—29:30) The

statements on the document confirmed that Reyes had “the right to refuse to consent to the

search” and that no threats were made to obtain his consent. (Id. at 29:08—29:30) When Agent

LaRock asked if Reyes would sign the document, Reyes responded that he had “personal stuff” on

the cell phones. (Id. at 29:30—29:37) Agent LaRock responded that he was “not interested in

[Reyes’s] personal stuff”, and repeated that Reyes had a “100% right to tell me no, and I will get a

search warrant”. (Id. at 29:40—29:50) Agent LaRock then stated, “I don’t want your property. I

want to give it back as soon as possible. Either way you’re not wrong.” (Tape 0001, 00:00—00:10)

         At this point, Agent LaRock shifted topics and explained that he wanted to “tell you a

couple ways to help yourself”, which included Reyes accepting responsibility, cooperating, and

through substantial cooperation. (Tape 0001, 00:9—01:05) He described the process: Reyes

would be arrested, placed in detention, have an initial appearance, and then have a bond hearing.

(Tape 0001, 01:05—01:40) Agent LaRock continued:

         I’m not going to lie to you when I tell you that I’m here to help you. I know this is
         not your organization. I am truly here to help you. The information you provide
         helps you when it comes to court. It can also lessen your time that you spend in
         prison at sentencing. Does that make sense? The first step, we know everybody
         communicates by cell phone. The information you provide to me, I don’t go tell
         the bad guys. OK? That’s information between me and my partner and you. OK?
         I’m not going to call these guys up and say “Hey! Baltazar told me what you guys

2 / 11
         are up to. You might as well just give up now.” That’s not how it works. OK? It’s
         a slow, long process. I like to say I’m the collector of information. I collect your
         information. You’re not the only person that has ever sat in that chair. I collect
         everybody’s information. So, you’re just kind of a starting point.

(Id. at 01:50—03:00) Agent LaRock then returned to the issue of the written consent to search

the cell phones without a warrant:

         My job is to come down here to find out what you know. Not to find out what you
         know and tell the people that you work for. I don’t even know who you work for.
         OK? The first step is, what I’m asking though, is the consent to look through the
         phone. You have the 100% absolute right to tell me no and to obtain a search
         warrant. And I will. I’ve heard that excuse—I have lots of personal information in
         there. I got some naked pictures of me and my girl. I don’t care. That’s not why I
         want to look through your phone. People use that all the time. Believe me, that
         doesn’t become public record. Not everybody in the world is going to look at your
         personal stuff. We do not care about that. That’s not why we’re here.

(Id. at 03:50—04:30) At this point, Reyes indicated that he would sign the written consent, and

Agent LaRock proceeded to walk him through the signature of the document. (Id. at 04:30–

05:05) (The Court will refer to the signed document as the Cell Phone Consent.)

         Agent LaRock next turned to the issue of Reyes’s Miranda rights. He handed Reyes a

document listing Reyes’s rights under Miranda in short statements:

            •   “You have the right to remain silent.”

            •   “Anything you say can be used against you in court.”

            •   “You have a right to talk to a lawyer for advice before we ask you any
                questions.”

            •   “You have the right to have a lawyer with you during the questioning.”

            •   “If you cannot afford a lawyer, one will be appointed to you before any
                questioning if you wish.”

(Id. at 05:40—06:35). Agent LaRock slowly read each statement aloud, confirmed that Reyes

understood the statement, and had Reyes initial the statement to confirm his understanding. (Id.

at 05:40—06:35) After repeating this process for each statement, Agent LaRock asked, “Do you

understand your rights?” (Id. at 06:35—36) Reyes responded “yes” and initialed the form. (Id.

at 06:35—06:40)

3 / 11
         Agent LaRock next asked Reyes if he would answer some questions, and Reyes agreed to

do so. (Id. at 06:40–06:55) Agent LaRock directed Reyes to another section of the document,

which Reyes read aloud: “I have read, or someone has read to me, this advice of rights and I

understand what my rights are. At this time, I am willing to freely and voluntarily answer

questions without a lawyer present.” (Id. at 06:55—07:10) Agent LaRock asked Reyes to mark

that someone had read him his rights and to sign the form, which Reyes did. (Id. at 07:10—07:25)

(The Court will refer to this signed document as the Miranda Waiver.)

         Agent LaRock proceeded to question Reyes. Both before and after the signing of the Cell

Phone Consent and the Miranda Waiver, Reyes appears attentive and at ease. The conversation

between Agent LaRock and Reyes never becomes heated or charged, and Agent LaRock’s physical

demeanor and conduct does not suggest an attempt to intimidate Reyes.

         After Agent LaRock completed his interrogation, law enforcement transported Reyes to

the Coastal Bend Detention Center in Robstown, Texas, where Intake Officer Albert Chavarria

posed questions to Reyes as part of the intake process.        Officer Chavarria testified at the

suppression hearing, but confirmed only that he had no recollection of having booked an

individual named Baltazar Reyes-Herrera, that he could not recognize anyone in the courtroom

who he recalled appearing before him at the Detention Center, and that he did not even know

whether he was on duty on the date in question.

II.      Analysis

         Reyes’s Motion challenges information that the Government obtained through at least two

legally-distinct events: first, the search of his cell phones after Reyes signed the Cell Phone

Consent; and second, statements that Reyes made after he signed the Miranda Waiver. In his

Motion, Reyes does not consistently distinguish between these two events, coupling them together

in his argument. Although courts apply similar standards to cell phone searches and the waiver

of Miranda rights, the analysis can differ. As a result, for purposes of the Motion, the Court will

consider them as distinct issues.

4 / 11
         Reyes argues that he did not voluntarily agree to the search of his cell phones or to provide

statements to law enforcement without an attorney present. In support of his position, he

contends that various statements made by Agent LaRock before Reyes signed the Cell Phone

Consent and the Miranda Waiver rendered his signatures involuntary. In particular, Reyes

highlights five of Agent LaRock’s alleged statements:

             •    “I’m here to help you.”

             •    “I can’t help you if you don’t help yourself.”

             •    “I don’t want you to get in any more trouble than you’re in.”

             •    “Info you provide helps you.”

             •    “What is said here, stays here.”

(Motion, Doc. 39, 3—5)2

          As an initial matter, the Court finds that the following paragraphs contain Agent LaRock’s

relevant statements, with the bolded portions constituting the challenged utterances:

         I’m not going to lie to you when I tell you that I’m here to help you. I know this
         is not your organization. I am truly here to help you. The information you
         provide helps you when it comes to court. It can also lessen your time that
         you spend in prison at sentencing. Does that make sense? The first step, we know
         everybody communicates by cell phone. The information you provide to me,
         I don’t go tell the bad guys. OK? That’s information between me and
         my partner and you. OK? I’m not going to call these guys up and say “Hey!
         Baltazar told me what you guys are up to. You might as well just give up now.”
         That’s not how it works. OK? It’s a slow, long process. I like to say I’m the collector
         of information. I collect your information. You’re not the only person that has ever
         sat in that chair. I collect everybody’s information. So, you’re just kind of a starting
         point.

         * * *

         My job is to come down here to find out what you know. Not to find out what you
         know and tell the people that you work for. I don’t even know who you work for.
         OK? The first step is, what I’m asking though, is the consent to look through the
         phone. You have the 100% absolute right to tell me no and to obtain a search

2 Reyes also contends that Agent LaRock referenced Reyes’s probable deportation: “You’ll be darn lucky to stay. . . I
can’t help you if you don’t help yourself”. (Motion, Doc. 39, 7) According to Reyes, this statement constitutes a promise
and a threat that invalidate the written waiver. (Id.) However, based on the Court’s review of the videotaped
interrogation, Agent LaRock did not make such a statement or any similar statement to Reyes. In any event, even if
Agent LaRock had made such a statement, the Court finds that it would not have amounted to a threat or a promise
that would render Reyes’s signatures on the documents at issue involuntary or coerced.
5 / 11
         warrant. And I will. I’ve heard that excuse—I have lots of personal information in
         there. I got some naked pictures of me and my girl. I don’t care. That’s not why I
         want to look through your phone. People use that all the time. Believe me, that
         doesn’t become public record. Not everybody in the world is going to look at your
         personal stuff. We do not care about that. That’s not why we’re here.

(Id. at 01:50–03:50) Based on the Court’s review of the recorded interrogation, the Court finds

that Agent LaRock did not tell Reyes, “What is said here, stays here”, although he did say, “The

information you provide to me, I don’t go tell the bad guys. OK? That’s information between me

and my partner and you.”

    A. Search of the Cell Phones

         For the United States government to search an individual’s cell phone without a warrant,

the individual must freely and voluntary consent, and the Government must prove by a

preponderance of the evidence that the defendant gave such consent. United States v. Perales,

886 F.3d 542, 546 (5th Cir. 2018) (internal quotations omitted). A court determines whether

consent was free and voluntary, or instead the product of duress or coercion, from the totality of

the circumstances. Id. (citing Schneckloth v. Bustamonte, 412 U.S. 218, 227 (1973)). The court

considers six factors, of which “no single factor is dispositive”: “(1) the voluntariness of the

defendant's custodial status; (2) the presence of coercive police procedures; (3) the extent and

level of the defendant's cooperation with the police; (4) the defendant's awareness of his right to

refuse consent; (5) the defendant's education and intelligence; and (6) the defendant's belief that

no incriminating evidence will be found.” Id.

         A court’s consideration of the totality of the circumstances is at times unnecessary under

the inevitable discovery doctrine. That doctrine “renders the exclusionary rule inapplicable to

otherwise suppressible evidence if that evidence would inevitably have been discovered by lawful

means.” United States v. Jackson, 596 F.3d 236, 241 (5th Cir. 2010). “The inevitable discovery

rule applies if the Government demonstrates by a preponderance of the evidence that (1) there is

a reasonable probability that the contested evidence would have been discovered by lawful means

in the absence of police misconduct and (2) the Government was actively pursuing a substantial

6 / 11
alternate line of investigation at the time of the constitutional violation.” Id. The doctrine places

the police in the “same, not a worse, position” than if no misconduct occurred. Id. at 242 (quoting

Nix v. Williams, 467 U.S. 431, 443 (1984)). In short, if the inevitable discovery doctrine applies,

it does not matter whether the defendant voluntarily consented to the search of his cell phone.

See id. at 240—42 (not reaching other grounds for denying the motion to suppress because the

evidence was admissible under the inevitable discovery doctrine; citing other Fifth Circuit cases

that did not consider whether a search was illegal because the inevitable discovery doctrine

applied); United States v. Cunningham, 413 F.3d 1199, 1203 (10th Cir. 2005) (“We need not

decide whether [the defendant’s] consent was voluntary, however, because we conclude the

inevitable discovery doctrine clearly applies here and supports the denial of [the defendant’s]

motion to suppress.”).

           In the current matter, the Court finds that the inevitable discovery doctrine applies and

renders unnecessary a consideration of the totality of the circumstances regarding Reyes’s signing

of the Cell Phone Consent. Agent LaRock correctly informed Reyes that if needed, Agent LaRock

could obtain a warrant to search the cell phones. Law enforcement took Reyes into custody after

finding controlled substances in the tractor-trailer that he was driving, at a checkpoint where law

enforcement routinely uncovers drug trafficking. Magistrate judges issue warrants to search cell

phones if a law enforcement officer demonstrates, by oath or affirmation, that “a ‘fair probability’

or a ‘substantial chance’ that evidence relevant to [the] crime . . . will be found in each place to be

searched: [] contacts, [] call logs, [] text messages, and [] photographs.” United States v. Morton,

984 F.3d 421, 427 (5th Cir. 2021). The facts in this case easily satisfy this standard. See id.

(concluding a simple drug possession charge supported a search of contacts, call records, and text

messages). In addition, when the agents at the checkpoint searched Reyes’s cell phones, they were

actively investigating Reyes, were about to arrest him, and had stated an intention to obtain a

search warrant if he did not sign the written consent. This conduct demonstrates active pursuit.3


3   The Jackson court questioned, but did not reach, whether the applicable standard continues to require active pursuit.
7 / 11
         As a result, irrespective of whether Agent LaRock’s statements rendered Reyes’s signing

of the Cell Phone Consent involuntary, the inevitable discovery doctrine nevertheless precludes

suppression of the information that the Government obtained from the search of Reyes’s cell

phones.

    B. Statements made to Agent LaRock and the Fruits of those Statements

         A “defendant’s waiver of his Miranda rights is effective only if voluntary.” United States

v. Cardenas, 410 F.3d 287, 292 (5th Cir. 2005). Determining whether a valid waiver has occurred

“has two distinct dimensions.” Id. “First, the relinquishment of the right must have been

voluntary in the sense that it was the product of a free and deliberate choice rather than

intimidation, coercion, or deception. Second, the waiver must have been made with a full

awareness of both the nature of the right being abandoned and the consequences of the decision

to abandon it.” Id. at 293 (internal quotations omitted). Whether a defendant voluntarily

relinquished his Miranda rights is made “on a case-by-case basis and is viewed under the totality

of the circumstances surrounding the interrogation.” Id. “A crucial aspect is the presence or

absence of coercive behavior on the part of the government.” Id.

         Reyes contends that Agent LaRock’s statements rendered the written waiver of his

Miranda rights involuntary. Based on the totality of the circumstances, however, the Court

concludes that Reyes knowingly and voluntarily waived his Miranda rights before answering

Agent LaRock’s questions without the presence of an attorney. As an initial matter, Reyes does

not contest that he signed the Miranda Waiver. That document contained a full recitation of his

Miranda rights, including that he had a right to remain silent and a right to counsel, and that any

statements that he made could be used against him. Agent LaRock walked Reyes through each

statement, with Reyes initialing each separate statement immediately after having it read to him.

In addition, after reviewing each statement individually, Agent LaRock asked Reyes if he


See United States v. Jackson, 596 F.3d 236, 242 (5th Cir. 2010) (“[W]e need not address the continuing vitality of the
active-pursuit element, as an ongoing grand jury investigation that has already led to an indictment would clearly satisfy
it.”). The Court finds that to the extent that the Government must demonstrate active pursuit, it has done so here.
8 / 11
understood his rights, and Reyes signed the written waiver to confirm that he did.

         Reyes argues that Agent LaRock’s statements coerced or deceived him into signing the

waiver by making false promises and making statements contradicting his Miranda rights. The

Court disagrees. The statement by Agent LaRock that comes closest to constituting deception is

the following: “The first step, we know everybody communicates by cell phone. The information

you provide to me, I don’t go tell the bad guys. OK? That’s information between me and

my partner and you.” (Tape 0001, 02:14—02:30 (emphasis added)) The final sentence, when

viewed in isolation, is inconsistent with the Miranda warning that anything an individual says

can be used against him. But context matters. And in this context, Agent LaRock’s statement is

unquestionably related to Reyes’s concern that information on his cell phones could be relayed to

other individuals involved in any alleged drug trafficking. Agent LaRock explained, “I’m not going

to call these guys up and say “Hey! Baltazar told me what you guys are up to. You might as well

just give up now.” Moments later, he repeated, “My job is to come down here to find out what you

know. Not to find out what you know and tell the people that you work for.” Reyes then signed

the Cell Phone Consent, after which a natural break occurred in the conversation. Only after this

moment did Agent LaRock proceed to walk Reyes through the Miranda Waiver. While the

discussion of the Cell Phone Consent and the Miranda Waiver were temporarily close in time, the

tenor and pace of the interrogation naturally separated the discussion of each document.

Considering the totality of the circumstances, Agent LaRock’s statement most reasonably can be

construed as a reassurance that the Government would not disclose Reyes as a source to any

contact found on Reyes’s cell phones. At most, the statement represented a promise to not share

information contained in Reyes’s cell phones with anyone. While such a broad statement would

be inconsistent with the Government’s use of the information on the cell phones, the statement

was limited to the cell phones. Given the nature of the interrogation, it is unreasonable to

conclude that Reyes understood Agent LaRock’s statement as a promise inconsistent with the

Miranda warnings that he subsequently reviewed in detail. As a result, this statement made in

9 / 11
connection with the Cell Phone Consent did not render Reyes’s signature of the Miranda Waiver

involuntary.

          The remaining statements by Agent LaRock that Reyes highlights also do not undermine

Reyes’s signature of the Miranda Waiver. As a general proposition, law enforcement can inform

individuals about their ability to cooperate and to obtain benefits within the legal system by

accepting responsibility and providing information. Doing so does not constitute coercion that

renders a written waiver of Miranda rights involuntary. See e.g., United States v. Cardenas, 410

F.3d 287, 295 (5th Cir. 2005) (“The agents also encouraged her to cooperate with the government

as a witness. We have never held that these sorts of customary police tactics constitute such gross

intimidation or coercion so as to overcome a defendant's free will and render his statements

inadmissible.”).    Agent LaRock’s statements concerning Reyes’s ability to help himself by

cooperating, providing information, and accepting responsibility fall well within the parameters

of permissible conduct.

          Reyes submits a list of authorities to support his position, but they are readily

distinguishable. For example, some of the cases concern clear examples of physical coercion. See,

e.g., United States v. Perdue, 8 F.3d 1455 (10th Cir. 1993) (involving a defendant forced out of his

car at gunpoint by officers); United States v. McCullah, 87 F.3d 1136 (10th Cir. 1996) (involving

an officer who threatened to kill the defendant unless he provided information). Here, Reyes does

not contend that Agent LaRock used such coercive tactics. The other cases that Reyes cites are

similarly inapplicable to the current case. See e.g., United States v. Preston, 751 F.3d 1008, 1027

(9th Cir. 2014) (concluding that the intellectually disabled are “more susceptible” to deceptive

tactics); United States v. Barnes, 713 F.3d 1200, 1202 (9th Cir. 2013) (concerning Miranda

warnings provided after the defendant’s incriminating statements); United States v. Walton, 10

F.3d 1024, 1027 (3d Cir. 1993) (involving an officer’s reassurance to his friend, the defendant, that

he could speak “off the cuff”, in contradiction to the Miranda warning read to the defendant the

previous day by other law enforcement agents).

10 / 11
          Based on the totality of the circumstances, the Court concludes that Reyes’s signing of the

Miranda Waiver was knowing and voluntary, and not the result of coercion, deception, or false

promises.

    C. Statements made to the Intake Officer

          Reyes also moves to suppress alleged statements he made to an Intake Officer at the

Coastal Bend Detention Center. At the suppression hearing, however, the Intake Officer testified

that he did not remember Reyes or any statements that he may have made. Given the Intake

Officer’s lack of personal knowledge regarding Reyes, the Court finds the Motion as to this issue

moot.4

III.      Conclusion

          Accordingly, it is:

          ORDERED that Defendant Baltazar Reyes-Herrera’s Supplemental Annotated Motion to

Suppress Defendant’s Statements while under Arrest without Warrant at Sarita (Javier Vega, Jr.)

Checkpoint on October 20, 2021, and to Suppress Evidence Derived from Involuntary Statement

while under Arrest without a Warrant (Doc. 39) is DENIED; and

          ORDERED that Defendant Baltazar Reyes-Herrera’s Supplemental Annotated Motion to

Suppress Defendant’s Statements while under Arrest without Warrant at Sarita (Javier Vega, Jr.)

Checkpoint on October 20, 2021, and to Suppress Evidence Derived from Involuntary Statement

while under Arrest without a Warrant (Doc. 64) is DENIED.

          Signed on May 13, 2021.

                                                             ____________________________
                                                             Fernando Rodriguez, Jr.
                                                             United States District Judge




4 The parties suggested that the Intake Officer may have mentioned the alleged conversation with Reyes to another
Government employee, who included Reyes’s alleged statements in a government form or report. To the extent that
such a writing exists, it would be based on hearsay. In any event, if the Government seeks to introduce such a statement
at trial, Reyes may re-urge his motion to suppress as to any such alleged statement.
11 / 11
